Per Curiam.
The appellant was convicted of robbery in a trial without a jury and sentenced to ten years. The only point raised on appeal is the sufficiency of the evidence. The prosecuting witness, Crouse, testified that Pittore seized him on the street, and when he broke away he realized his wallet containing about fourteen dollars was missing from his hip-pocket. Crouse raised the hue and cry, Pittore fled, and various persons who had seen the struggle joined in the chase. One witness saw Pittore, as he ran, throw an object over a fence and down a railroad embankment. When police arrived and arrested Pit-tore, he did not have the wallet, nor was it ever found despite a search of the embankment and the swampy ground beside the tracks. There was evidence to support the trial court’s finding, despite the testimony of Pittore that he merely asked Crouse how he had “made out” with a woman in a tavern where they had recently been drinking together, that he did not take his wallet, and that the accusation was false. On an *114issue of credibility, we cannot conclude that the trial court was clearly wrong.

Judgment affirmed, with costs.